﻿It gives me pleasure to congratulate you on your election to the presidency of the General Assembly at its forty-fifth session. Your election to this high office is in recognition of your ability and your experience. We have every confidence that, under your direction, the General Assembly will consolidate the gains it made at its last session under the leadership of your predecessor, Mr. Joseph Garba of Nigeria. I should like also to convey the support of the Sultanate of Oman and the States member of the Gulf Co-operation Council, of which, this year, Oman is president, far the efforts of the Secretary-General in carrying out the tasks entrusted to him by this Organisation. We commend his endeavour to strengthen confidence in the effectiveness of the United Nations as a body capable of assuming a positive and effective role in the maintenance of international peace and security and in defending the inviolability of the enlightened principles and standards of this community of nations.
On behalf of my country's delegation, I should also like to take this opportunity to welcome the admission of the Principality of Liechtenstein to membership of the United Nations.
Even when the credibility of the United Nations was most widely doubted, my country declared its faith in the effective role that the Organisation could play, given a readiness to be bound by its purposes and principles. We would like to reiterate that the foreign policy of the Sultanate of Oman, as laid down by His Majesty Sultan Qaboos bin Said, is constantly guided by the high purposes and principles enshrined in the United Nations Charter and remains committed to the international and regional treaties to which the country has acceded. 
Among the most important components of our policy as prescribed by His Majesty Sultan Qaboos since our modern resurgence began on 23 July 1970, the 20th anniversary of which we are celebrate this year, have been the strengthening of bonds of friendship with all other States without distinction and the maintenance of relations with them that are built on a foundation of mutual respect for sovereignty and independence, non-interference in the internal affairs of others, and the settlement of disputes between States through dialogue and by peaceful means. Those are the principles by which we are guided in our relations with our neighbours and every other State with which the Sultanate of Oman maintains relations and links of co-operation.
In the course of this year, the international community has witnessed important developments that have led to the emergence of the first genuine detente of its kind since the end of the Second World War between the two camps of East and Hest. That détente has had helpful consequences for many international and regional issues, and we are hopeful that its positive results will also of necessity reinforce the role of the United Nations, and enable it to adopt practical measures for the implementation of its resolution and the achievement of its goals, in particular those relating to the maintenance of international peace and security and the promotion of sound relations and co-operation among Member States.
On 2 August this year, Iraq's armies invaded and occupied by force the sister State, Kuwait. The invasion and forcible annexation of a neighbouring State is a dangerous precedent the likes of which the international community has not witnessed since the establishment of the United Nations. The Organization was founded and the purposes and principles enshrined in its Charter were adopted with the specific purpose in view of preventing such an occurrence. What Iraq has done constitutes a flagrant violation of all the principles of the Organization and is the sort of conduct that is inadmissible under international legitimacy.
The Sultanate of Oman has strongly condemned the invasion and occupation, as have the Gulf Co-operation Council, the Council of Ministers for Foreign Affairs of the League of Arab States, the Islamic Conference of Foreign Ministers, the Extraordinary Arab Summit Conference and the United Nations Security Council. We commend the decisive international stand that has emerged from Security Council resolutions 660 (1990), 661 (1990), 662 (1990), 664 (1990), 665 (1990), 666 (1990), 667 (1990) and 670 (1990).
We also welcome the positive role played by the friendly and fraternal States in responding to the legitimate appeal made by Kuwait and the Kingdom of Saudi Arabia on the grounds of self-defence. There can be no doubt that that response is an expression of the readiness of the international community to preserve peace and to defend the legitimate interests of States, particularly small ones.
We are grieved by Iraq's failure to comply with the resolutions of the League of Arab States, the Organization of the Islamic Conference, and the United Nations Security Council calling for complete withdrawal from Kuwaiti territory and the restoration of the legitimate Government of Kuwait. We hope that Iraq will comply with all the aforementioned resolutions so that the Iraqi people can once again enjoy the benefits of peace and stability, channel their enormous human and natural resources to the task of building and reconstruction, and resume their constructive role in the Arab world and in the family of nations.
The current Gulf crisis has clearly shown that the Middle East region is one of an extremely sensitive character owing to the convergence of international interests there. The international community must therefore take decisive action to solve the political problems of the region, chief among which is the question of Palestine.
We support all the international efforts which aim at a peaceful and just solution to the cause of the Palestinian people, and it is our view that resolving the problem will be in the interest of all parties concerned. The time has come for the Middle East region to enjoy a situation of stability and for all efforts in the region to be directed towards development.
Israel's open occupation of parts of Lebanese territory is a primary and insurmountable obstacle to the restoration of that country's unity, security and stability. We reiterate our solidarity with Lebanon in its efforts to achieve national reconciliation and regain its sovereignty and territorial integrity.
In Afghanistan, the horrors of war and bloodshed and the plight of the refugees persist, after more than two years since the signing of the Geneva Accords. We are confident that the two super-Powers, as guarantors of the Accords, will provide all necessary support and assistance to international efforts to form a national Government embracing all the factions of the Afghan people. Afghanistan will thus be able to preserve its neutrality and its Islamic identity, and the plight of the refugees will be brought to an end, allowing them to live in dignity in a homeland linked as it must be by relations of good-neighbourliness to all contiguous States, including the Soviet Union.
After more than 20 years of division and relentless wars and disruptions, there are signs of a solution to the question of Cambodia on the horizon. The Sultanate of Oman welcomes the progress made in that connection, and in particular: the agreement reached by the five permanent members of the Security Council in the last week of August this year, which has been accepted by the coalition Government and all other parties. It hopes that concerted efforts will be made in the light of that agreement with a view to reaching a just and comprehensive settlement of the issue that will take account of the aspirations of the Cambodian people and its desire to choose for itself the system of Government that it deems appropriate.
We had hoped that the optimism which has come to permeate international relations would play an important and decisive role with regard to preparations for the convening of the Conference on the Indian Ocean this year. While commending the position adopted by certain States of the Western Group that participated in the work of the Ad Hoe Committee on the Indian Ocean, my country calls upon other Western States to follow their example and to respond to the spirit of conciliation and flexibility shown by the States of the Indian Ocean area so that the Conference may be held as rescheduled with the participation of all States concerned. 
United Nations efforts which have led to the independence of Namibia were a splendid example of what this Organisation can achieve if concerted international efforts are made to solve regional problems. We welcome the admission of Namibia to the Organisation, and hope it will play the positive role expected of it in the search for peace and security throughout the region to which it belongs.
The Declaration adopted by the General Assembly at its sixteenth special session, on apartheid and its destructive consequences in southern Africa, makes it clear that lasting peace and stability in the region can be achieved only with the dawning of a new era in which no one suffers under the yoke of apartheid. The Declaration, which was adopted by consensus, illustrates the fact that peace does not simply mean the absence of war, but that it also involves rejecting the denial of rights of any kind. Thus, while welcoming the reforms instituted by the Government of President De Klerk, my country wishes to make it clear that those reforms should not be seen as an end in themselves but only as a step towards the complete elimination of the racist regime.
We hope also that efforts being made for the solution of the Angolan problem will be crowned with success so that peace and security can be achieved in that important part of the African continent.
The situation in Cyprus continues to be characterised by a lack of movement, despite the sustained efforts of the Secretary-General. The Sultanate of Oman calls upon the two parties to exercise self-restraint and to pursue their dialogue in a spirit of conciliation, so that Cyprus may surmount its ordeal and so that the members of its two communities may once again live together, as before, in security, peace and concord.
In Central America, the international community has begun to reap the harvest sown by the efforts made to achieve peace there. At the time, the Sultanate of Oman supported the Esquipulas and Tela agreements, and it can only support and view with satisfaction the efforts towards national reconciliation now under way, which herald the beginning of a new peace process to which the peoples of the region have so long aspired.
The situation on the Korean peninsula continues to be a source of tension in East Asia. We hope the progress achieved thus far in the ongoing negotiations between the two States and in the contacts between the Governments of the Soviet Union and the Republic of Korea will establish a basis for understanding between the two countries. We shall support any international effort for the admission of the two Koreas as Members of the United Nations.
Environmental issues such as climate change, hazardous-waste disposal, the depletion of the ozone layer and environmentally sound development have become the object of increasing world interest, as is clear from the results of the London conference on Saving the Ozone Layer, the Hague Declaration and the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal.
Under the guidance of His Majesty Sultan Qaboos Bin Said, my country was among the first to enact legislation and establish mechanisms for environmental protection and the conservation of nature both at the domestic and the regional levels. Oman is thus engaged at present in identifying chemical substances used in its various industries which might affect the ozone layer, with a view to bringing the use of such substances into line with the levels established by the Montreal Protocol on Substances that Deplete the Ozone Layer. Along with fellow members of the Gulf Co-operation Council, my country is also studying the Vienna Convention for the Protection of the Ozone Layer and its Additional Protocol with a view to acceding to them.
Environmental pollution does not recognize political frontiers. While we concede the world-wide character of the ecological problem, it must nevertheless be acknowledged that all States are not equally responsible for it. The industrially advanced countries, as the major source of pollution, must bear a special responsibility for dealing with this serious threat. In that connection, my country is of the view that the United Nations Conference on Environment and Development, to be held in Brazil in 1992, will afford the best opportunity for the international community to act in concert to discuss worsening environmental problems and to devise appropriate solutions taking account of current development needs without jeopardising the destiny of future generations.
The international community's aspiration to a world safe from the nuclear threat will remain unfulfilled if States that possess nuclear weapons persist in retaining them. The positive developments in the field of disarmament produced by the recent Washington summit of the two super-Powers must therefore be but one step towards ridding the world of those overkill and other weapons of mass destruction.
We appreciate the role played by the major Powers, particularly the United States of America and the Soviet Union, the responsibility they have taken upon themselves and the efforts they have made towards disarmament, but the United Nations must also play a significant role in this regard. The Organisation must address an issue that could pose a threat to the continued existence of mankind on this planet.
The impact of the recent positive political developments in the international arena has yet to be reflected in international economic co-operation. The gap between the industrially advanced countries and the developing countries continues to widen. The causes of imbalances in the world economy and in trade have not been remedied. Average annual rates of real growth in the developing countries fell from 5.5 per cent in the 1970s to less than 3 per cent in the 19808. Terms of trade for most of those countries have deteriorated as a result of a fall in the prices of the basic commodities that are the mainstays of their exports. At the same time, many developing countries are suffering from problems of indebtedness, the burden of which continues to weigh heavily on their economies. In 1988 alone they lost some $50 billion in debt servicing and interest payments. 
The regrettable events in the Gulf have demonstrated that whenever complex political issues arise in the international arena the economic difficulties of the developing countries tend to be aggravated. There is a pressing need for the international community, and particularly the industrially advanced countries, to adopt positive initiatives - such as the Brady initiative - and to enact other measures in keeping with the scale of the problem until such time as the developing countries can reverse the net flow of financial resources and thereby establish the basis required for their development and the realisation of real growth.
The deliberations of the special session of the General Assembly devoted to international economic co-operation and, in particular, to the revitalisation of the economic growth and development of the developing countries, which was held here last April, as well as the deliberations of the Second United Nations Conference on Least Developed Countries held at Paris in recent days have made it clear that the prevailing political climate might be most propitious for making a start on the elaboration of an international development strategy for the fourth United Nations Development Decade, one that would take into account, inter alia, the adoption of a new trade mechanism to help enhance the opportunities of access of exports from developing countries to the markets of industrially advanced countries.
The United Nations and its institutions have made important achievements and, as a consequence, the confidence of the international community in the role of the Organization and its satisfaction with the performance of that role has increased. The United Nations will remain the indispensable refuge of all States, a refuge to which, guided by the purposes and principles of the Organisation and protected by its Charter in the maintenance of peace and security, they may have recourse to review their problems and differences and co-ordinate their efforts for a better future. 
